DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the post-processing apparatus comprising a second sensor that detects the object at a second position closer to the opening in the predetermined area than the first position, and a control unit that performs a predetermined process for preventing an occurrence of a failure when the second sensor detects the object before the first sensor detects the object in combination as claimed in claim 1. Claims 2-10 depend from claim 1.
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the method comprising detecting the object at a second position closer than the first position to an opening in the area, and performing a predetermined process for preventing an occurrence of a failure (or stopping post-processing) when the object is detected at the first position as claimed in claims 11 and 20. Claims 12-19 depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa et al. (US PGPub 2013/0175752 A1) teaches a post-processing apparatus (figures 1-3) having a first sensor (201a) and a second sensor (210) closer to the opening than the first area (under the first sensor 201a); however, Ishikawa et al. does not teach or suggest the first and second sensor detecting the same object or a control unit that performs a predetermined process for preventing an occurrence of a failure when the second sensor detects the object before the first sensor detects the object in combination as claimed.
Kawamura (JP 2004-043037 A) teaches a post processing apparatus (figure 1) first (90) and second sensor (91) detecting an object in the predetermined area, however, Kawamura does not teach or suggest a control unit that performs a predetermined process for preventing an occurrence of a failure when the second sensor detects the object before the first sensor detects the object in combination as claimed.
Yokoyama (US PGPub 2018/0314200 A1) teaches a sensor (506) for detecting an object and controlling based on the detection of the sensor a post-processing apparatus (paragraph [0041]); however, Yokoyama does not teach or suggest a first sensor and a second sensor and a control unit that performs a predetermined process for preventing an occurrence of a failure when the second sensor detects the object before the first sensor detects the object in combination as claimed.
Uwatoko et al. (US PGPub 2005/0240376 A1) teaches a failure determining method and apparatus (figure 7); however, Uwatoko et al. does not teach or suggest a control unit that performs a predetermined process for preventing an occurrence of a failure when the second sensor detects the object before the first sensor detects the object in combination as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E SIMMONS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853